        Case 2:19-cv-00027-RWS Document 18 Filed 09/18/19 Page 1 of 2




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

 STEPHANIE W. RUCKER,
                                              Case No. 2:19-cv-00027-RWS-JCF
       Plaintiff,
 v.                                           Honorable Richard W. Story

 FIRST FINANCIAL ASSET
 MANAGEMENT, INC.,

      Defendant.


       AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

      IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff

STEPHANIE RUCKER, and the Defendant, FIRST FINANCIAL ASSET

MANAGEMENT, INC., through their respective counsel that the above-captioned

action is dismissed, with prejudice, against FIRST FINANCIAL ASSET

MANAGEMENT, INC, pursuant to Federal Rule of Civil Procedure 41. Each party

shall bear its own costs and attorney fees.

Dated: September 18, 2019                             Respectfully Submitted,

STEPHANIE RUCKER                                     FIRST FINANCIAL ASSET
                                                     MANAGEMENT, INC.

/s/ Nathan C. Volheim                                 /s/ Jonathan E. Green
Nathan C. Volheim                                    Jonathan E. Green
Counsel for Plaintiff                                Counsel for Defendant
Sulaiman Law Group, LTD                              Baker, Donelson, Bearman,
                                                     Caldwell and Berkowitz, P.C.
        Case 2:19-cv-00027-RWS Document 18 Filed 09/18/19 Page 2 of 2




2500 S. Highland Avenue, Suite 200                3414 Peachtree Road, N.E
Lombard, Illinois 60148                           Monarch Plaza, Suite 1600
Phone: (630) 575-8181                             Atlanta, GA 30326
Fax :(630) 575-8188                               Phone: (404) 577-6000
nvolheim@sulaimanlaw.com                          Fax: (404) 221-6501
                                                  jgreen@bakerdonelson.com



                          CERTIFICATE OF SERVICE

      I hereby certify that I today caused a copy of the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system which will be

sent to all attorneys of record.



                                                  s/ Nathan C. Volheim
                                                  Nathan C. Volheim
